           Case 6:20-cv-00495-ADA Document 111 Filed 09/03/21 Page 1 of 2




                             IN THE UNITED STATES DISTRICT
                            COURT FOR THE WESTERN DISTRICT
                                        OF TEXAS
                                     WACO DIVISION

     WSOU INVESTMENTS, LLC d/b/a                      §    CIVIL ACTION NO. 6:20-cv-487-ADA
     BRAZOS LICENSING AND                             §    CIVIL ACTION NO. 6:20-cv-488-ADA
     DEVELOPMENT,                                     §    CIVIL ACTION NO. 6:20-cv-489-ADA
                                                      §    CIVIL ACTION NO. 6:20-cv-490-ADA
               Plaintiff,                             §    CIVIL ACTION NO. 6:20-cv-491-ADA
                                                      §    CIVIL ACTION NO. 6:20-cv-492-ADA
     v.                                               §    CIVIL ACTION NO. 6:20-cv-493-ADA
                                                      §    CIVIL ACTION NO. 6:20-cv-494-ADA
     ZTE CORPORATION, ZTE (USA)                       §    CIVIL ACTION NO. 6:20-cv-495-ADA
     INC., AND ZTE (TX), INC.                         §    CIVIL ACTION NO. 6:20-cv-496-ADA
                                                      §    CIVIL ACTION NO. 6:20-cv-497-ADA
               Defendants.                            §
                                                      §            JURY TRIAL DEMANDED


                ORDER DENYING ZTE CORPORATION’S MOTION FOR
                             RECONSIDERATION


          Having considered ZTE Corporation’s (“ZTE”) respective Motions for

Reconsideration of this Court’s Order Granting-in-Part Defendants’ Motion to Dismiss

in the above-titled cases, the Court finds that ZTE has failed to establish a manifest error

of law or fact and has not presented newly discovered evidence. Because ZTE has failed

to meet its burden as the movant, the Court finds the motion should be DENIED.

          The propriety of ZTE’s motions aside, the Court does recognize the possibility

that WSOU will pursue parallel litigations against ZTE USA in another district,

and therefore raises a possible judicial efficiency concern. However, to the

Court’s knowledge, WSOU has yet to file such a suit. And while ZTE USA may be

“likely to file a declaratory judgment action in a proper forum,” ZTE USA has yet to

bring such an action. Thus, to the extent there is a judicial efficiency concern here,

that concern remains hypothetical.
                                                  1
        Case 6:20-cv-00495-ADA Document 111 Filed 09/03/21 Page 2 of 2




       Accordingly, it is hereby ORDERED that ZTE Corporation’s motion is

DENIED.

       It is further ORDERED that ZTE’s Answer to WSOU’s Amended Complaint is

due on or before September 17, 2021.




Signed on September 3, 2021.




                                           2
